 


 HR 4841 ENR: To amend the Ojito Wilderness Act to make a technical correction.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4841 
 
AN ACT 
To amend the Ojito Wilderness Act to make a technical correction. 
 
 
1.Ojito Wilderness MapSection 2(1) of the Ojito Wilderness Act (16 U.S.C. 1132 note; Public Law 109–94) is amended by striking October 1, 2004 and inserting January 24, 2006. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
